Case 1:20-cr-00239-TSE Document 50 Filed 03/08/21 Page 1 of 3 PagelD# 244

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA

 

Alexandria Division
UNITED STATES OF AMERICA
v, No. 1:20-cr-239-TSE
ALEXANDA AMON KOTEY and Hon. TS. Ellis II
EL SHAFEE ELSHEIKH,
Defendants.
QRDER

On March 5, 2021, the parties appeared before the Court for a status conference in person
and through their counsel. The parties jointly presented the Court with proposed schedule for pre-
trial motions, an evidentiary hearing, and a trial date. The Court has previously made findings in
accordance with § 3161(h)(7) of the Speedy Trial Act, specifically, that this case is unusual and
complex within the meaning of § 3161(h)(7)(B)(ii), such that pursuant to § 3161(h)(7){A) a con-
tinuance outweighs the best interests of the public and the defendants in a speedy trial. See Order
Dated Oct. 13, 2019 (Dkt. 27); Order Dated Dec. 17, 2020 (Dkt. 39), at 1 & n.1.

At the conclusion of the March 5, 2021, hearing, the Court orally made the required ends-
of-justice findings under the Speedy Trial Act, 18 U.S.C. § 3161, based on the volume of discov-
ery, defense counsels’ need to prepare, and the special circumstances of the COVID-19 pandemic,
including defense counsels” previous inability to meet with their client in-person to review discov-
ery as a result of the pandemic. Specifically, the Court finds, in conjunction with the representa-
tions by the Government and the Defendants, that the following factors justify excluding the period
from and including March 5, 2021, through and including January 18. 2022, in computing the time

within which the trial must commence:
Case 1:20-cr-00239-TSE Document 50 Filed 03/08/21 Page 2 of 3 PagelD# 245

The indictment alleges serious offenses involving primarily international conduct span-
ning approximately seven years, The government has represented to the Court that it expects to
bring witnesses to Alexandria, Virginia, for trial from seven different countries. The Government
has also represented that it has produced terabytes of discovery, including classified material, and
expects to produce additional discovery, including up to 300 pages of classified material.

Because of the volume and complexity of discovery and this case, defendants and their
counsel need time to receive and review the substantial volume of evidence provided by the gov-
ermment in order to prepare their defense. In addition, certain defense counsel continue the process
of obtaining security clearances for themselves or their associates who will assist in preparation of
the defense.

Defense counsel have represented that circumstances and restrictions related to the
COVID-19 pandemic have imposed limitations on their ability to schedule regular telephonic and
video communication, establish meaningful attorney-clicnt relationships, provide their clients with
access to discovery or generally prepare their defense. Prior to the March 5 status conference,
defense counsel had not been able to meet their clients in-person.

Defense counsel has also represented to the Court that they may seek additional discovery
based on the government’s classified disclosures. In addition, the partics represented that they
expect pre-trial litigation, including submissions and at least one hearing under the Classificd In-
formation Procedures Act, 18 U.S.C. app. 3.

Because of the volume and complexity of discovery, the limitations imposed by the
COVID-19 pandemic on defense counsel’s ability to confer with their clients in person, revicw
discovery or conduct their own investigation, and defense counsels’ nced to prepare a defense, the

Court FINDS that it is unreasonable to expect adequate preparation for pretrial proceedings or for
Case 1:20-cr-00239-TSE Document 50 Filed 03/08/21 Page 3 of 3 PagelD# 246

the trial itself within the 70-day period contemplated by the Speedy Trial Act, 18 U.S.C.
§ 3161(e)(1).

For the reasons stated, the Court finds that the ends of justice are served by the setting ofa
January 18, 2022, trial date as the reasons stated by counsel and set-forth herein outweigh the best
interests of the public and the defendant in a specdy trial.

Accordingly, it is hereby ORDERED that the period from and including March 5, 2021 ,
through and including January 18. 2022, shall be excluded in computing the time within which the

trial must commence.

     
  

Date:

 

Alexandria, Virgjnia Hon. T.S. EMié-
United Stateg District Judgc
